     Case 3:19-cv-01341-DMS-MSB Document 73 Filed 02/26/21 PageID.282 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    AMADOU DIAKITE,                                      Case No.: 19cv1341-DMS(MSB)
12                                        Plaintiff,
                                                           ORDER CONTINUING CERTAIN EXPERT
13    v.                                                   DISCOVERY DEADLINES
14    M. POLADIAN, et al.,
15                                   Defendants.

16
17
18         On February 25, 2021, the Court held a telephonic Case Management Conference
19   in this matter. (See ECF No. 72.) Plaintiff informed the Court that he had been
20   transferred to a different prison, and that he had recently received access to his legal
21   materials. Plaintiff asked the Court for additional time to complete expert designation
22   and disclosures. In light of Plaintiff’s institutional transfer, as well temporary lack of
23   access to law library and legal materials, and to expedite the completion of discovery in
24   this case, the Court advised Plaintiff that it will continue certain expert discovery
25   deadlines.
26   ///
27   ///
28   ///
                                                       1
                                                                                   19cv1341-DMS(MSB)
     Case 3:19-cv-01341-DMS-MSB Document 73 Filed 02/26/21 PageID.283 Page 2 of 2

 1         Accordingly, expert designation, expert reports, and all expert discovery must be
 2   completed by March 21, 2021. All other deadlines and requirements remain
 3   unchanged.
 4         IT IS SO ORDERED.
 5   Dated: February 26, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                             19cv1341-DMS(MSB)
